               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 TIMOTHY HOGAN                                §                        PLAINTIFF
                                              §
                                              §
 v.                                           §     Civil No. 1:18cv153-HSO-JCG
                                              §
                                              §
 CLIFTON WALLACE, et al.                      §                    DEFENDANTS


                                FINAL JUDGMENT

      This matter is before the Court sua sponte.    The Court, after a full review

and consideration of the record in this case and relevant legal authority, finds that

in accord with its Order entered herewith and its previous Orders [24], [33],

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Timothy Hogan’s claims in this civil action are DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 20th day of December, 2018.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          1
